Spivak-Bobko v Gregory Arms, LLC (2022 NY Slip Op 02894)





Spivak-Bobko v Gregory Arms, LLC


2022 NY Slip Op 02894


Decided on April 29, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


41CA 21-00584

[*1]ELENA SPIVAK-BOBKO, AS POWER OF ATTORNEY FOR IRINA RIFMAN, PLAINTIFF-RESPONDENT,
vGREGORY ARMS, LLC, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


GERBER CIANO KELLY BRADY LLP, BUFFALO (BRENDAN T. FITZPATRICK OF COUNSEL), FOR DEFENDANT-APPELLANT.
KENNY & KENNY, PLLC, SYRACUSE (MICHAEL P. KENNY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Robert E. Antonacci, II, J.), entered March 29, 2021. The order amended an award for money damages to plaintiff. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Dumond v New York Cent. Mut. Fire Ins. Co., 166 AD3d 1554, 1555 [4th Dept 2018]; see generally CPLR 5511).
Entered: April 29, 2022
Ann Dillon Flynn
Clerk of the Court